 Case 8:20-cv-01149-SDM-AAS Document 1 Filed 05/18/20 Page 1 of 9 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION




THERESA RITZ, individually and
on behalf of all others similarly situated,

       Plaintiff,
                                                  CASE NO.:
v.
                                                  DIVISION:
COASTAL TREATMENT CENTER,
CLEARWATER LLC d/b/a THE
WAVE OF CLEARWATER,

      Defendant.
_____________________________/

                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, THERESA RITZ, by and through undersigned counsel, brings this action

against Defendant, COASTAL TREATMENT CENTER, CLEARWATER LLC d/b/a THE

WAVE OF CLEARWATER, and in support of her claims states as follows:

       1.      Plaintiff, THERESA RITZ, by and through undersigned counsel files this

Complaint and sues COASTAL TREATMENT CENTER, CLEARWATER, LLC d/b/a THE

WAVE OF CLEARWATER, (hereinafter “Defendant”), on behalf of herself and similarly

situated a) plan participants and b) qualified beneficiaries, alleging Defendant failed to

transmit premium payments to the insurance for health/dental insurance benefits as required

by the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended by the

Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

       2.      Defendant, offered a qualified group health plan to its employees as a part of

their benefit package (“Plan”). Defendant violated ERISA by failing to discharge fiduciaries
 Case 8:20-cv-01149-SDM-AAS Document 1 Filed 05/18/20 Page 2 of 9 PageID 2



duties with respect to the Plan. As a result of these violations, Plaintiff seeks statutory

penalties, injunctive relief, attorneys’ fees, costs and expenses, and other appropriate relief as

set forth herein and provided by law.

        3.      Plaintiff Theresa Ritz also has an individual claim for violations of the Florida

Private Whistleblower’s Act (“FPWA”), Section 448.102 Fla. Stat.

                                JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this action pursuant to 29 U.S.C. § 1132(e)

and (f), and also pursuant to 28 U.S.C. §§ 1331 and 1355.

        5.      Venue is proper in this District pursuant to 29 U.S.C. § 1132(e)(2) because the

statutory violations at issue took place in this District, and Defendant has business operations

in this District.

                                           PARTIES

        6.      Plaintiff THERESA RITZ is a Florida resident and former employee of

Defendant who was a covered employee and participant in the Plan when she was denied

coverage for dental services and suffered losses as a result.

        7.      Defendant is a limited liability company and operates a residential treatment

facility in Clearwater, Florida, in Pinellas County. On information and belief, Plaintiff

alleges approximately 50 people were participants of the Plan at the time they were denied

coverage for health/dental services.

        8.      Defendant is the Plan sponsor within the meaning of 29 U.S.C. §1002(16)(B),

and the administrator of the Plan within the meaning of 29 U.S.C. § 1002(16)(A). The Plan

provides medical benefits to employees and their beneficiaries, and is an employee welfare

benefit plan within the meaning of 29 U.S.C. § 1002(1) and a group health plan within the

                                            2
 Case 8:20-cv-01149-SDM-AAS Document 1 Filed 05/18/20 Page 3 of 9 PageID 3



meaning of 29 U.S.C. § 1167(1).

                                   GENERAL ALLEGATIONS

       9.      At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the FPWA, Fla. Stat. § 448.101(2).

       10.     At all times material hereto, Defendant was an “employer” within the meaning of

the FPWA, Fla. Stat. § 448.101(3).

       11.     Plaintiff has satisfied all conditions precedent, or they have been waived.

       12.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       13.     Plaintiff requests a jury trial for all issues so triable.

                                                FACTS

       14.     Plaintiff began working for Defendant as a Director of Clinical Services/ Program

Director in February 2019, and she worked in this capacity until November 2019.

       15.     At all times material hereto, Defendant was a healthcare provider within the

meaning of The Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) 45

C.F.R. Part 164.520 and as such was subject to its provisions.

       16.     Throughout her employment, Plaintiff was required to include Chris Fox, Jim

Dillon (who was identified to AHCA as not being directly involved in this business), and other

non-clinical staff on all correspondence with the insurance intermediaries.

       17.     This correspondence contained HIPPA protected health information, and Plaintiff

informed David Friedman, Chris Fox, and Tara Giberga that it was a violation of federal law.

Plaintiff was informed that this was required so Defendant could insure she was emphasizing the

correct diagnosis and treatment to get the maximum insurance funds. If she was not, the WAVE

would intervene and seek revision of the medical record to meet higher insurance pay schedules.



                                               3
 Case 8:20-cv-01149-SDM-AAS Document 1 Filed 05/18/20 Page 4 of 9 PageID 4



       18.     Plaintiff made weekly reports of these violations to Tara Giberga her direct

supervisor, but nothing was done to change Defendant’s practices.

       19.     Defendant created a video tape describing the process for increasing levels of care

for the purpose of “filling beds”. Management revised diagnosis when a patient presented with

medical conditions the Defendant was not authorized to treat. This video evidenced a plan of

client brokering, which is illegal in Florida, Fl. Stat. 817.505. Plaintiff objected to this illegal

practice and policy.

       20.     Plaintiff repeatedly advised Defendant that their practices were in violation of

law, rule and regulations on a state and federal level. The video itself is evidence of the

commitment of the Defendant to this scheme of unlawful activity.

       21.     Plaintiff also informed Defendant its conduct constituted a fraudulent insurance

practice under the False Claims Act (“FCA”) 31 U.S.C. §§ 3729 that she did not want to be

involved in.

       22.     Plaintiff repeatedly reported these insurance and billing violations to Chris Fox

and David Friedman and was told to find reasons for increasing levels of care or alternate

diagnosis even when a patient did not require an increased level of care or required care the

facility was not authorized to provide in order to increase Defendant’s profits.

       23.     During the course of her employment with Defendant, Plaintiff reported

violations of HIPAA, billing fraud and other unlawful activities to David Friedman, Chris Fox,

Tara Giberga, and Kent Runyon.

       24.     On November 26, 2019, Plaintiff was informed that she was being terminated.




                                             4
 Case 8:20-cv-01149-SDM-AAS Document 1 Filed 05/18/20 Page 5 of 9 PageID 5



                                       CLASS ACTION

                        Named Plaintiff and Putative Class Representative

       25.      Plaintiff Theresa Ritz was denied coverage for dental services on November 5,

2019 and December 27, 2019 and suffered losses. Defendant’s failure to transmit premium

payments to the insurer which were deducted from Plaintiff’s paycheck is the direct cause of the

losses suffered by Plaintiff.

       26.      Upon information and belief others similarly situated employees were also denied

coverage for health/dental services.

                       Plaintiff’s Injury: Loss of Insurance Coverage

       24.      Plaintiff suffered a tangible injury in the form of loss of insurance coverage

due to Defendant’s failure to transmit premium payments to the insurer for health/dental

insurance benefits. This easily gives Plaintiff Article III standing. The loss of insurance to

Plaintiff is a tangible loss of a valuable benefit, i.e., insurance coverage. Besides a paycheck,

this is one of the most valuable things employees get in exchange for working for any

employer, including the Defendant. Insurance coverage has a monetary value, the loss of

which is a tangible and economic injury clearly giving rise to Article III standing.

                                CLASS ACTION ALLEGATIONS

       25.      Plaintiff brings this action as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of the following persons:

             All participants and beneficiaries in the Defendant’s Health Plan
             who were denied coverage for health/dental services during the
             applicable statute of limitations period.

       26.      No administrative remedies exist as a prerequisite to Plaintiff’s claim on

behalf of the Putative Class.

                                            5
 Case 8:20-cv-01149-SDM-AAS Document 1 Filed 05/18/20 Page 6 of 9 PageID 6



       27.       Numerosity: The Class is so numerous that joinder of all Class members is

impracticable.      On information and belief, approximately 50 employees were denied

coverage for health/dental services and thus satisfy the definition of the Class.

       28.       Typicality: Plaintiff’s claims are typical of the Class. Plaintiff was entitled to

be covered for health/dental services for which premiums had been taken out of her

paychecks.

       29.       Adequacy: Plaintiff will fairly and adequately protect the interests of the

Class members, she have no interests antagonistic to the class, and has retained counsel

experienced in complex class action litigation.

       30.       Commonality: Common questions of law and fact exist as to all members of

the Class and predominate over any questions solely affecting individual members of the

Class, including but not limited to:

       a.        Whether the Plan is a group health plan within the meaning of 29 U.S.C. §

                 1167(1).

       b.        The appropriate amount of benefits to be awarded pursuant to 29 U.S.C.

                 1132(a)(1)(B).

       c.        The appropriateness and proper form of any injunctive relief or other

                 equitable relief pursuant to 29 U.S.C. § 1132(a)(3); and

       d.        Whether (and the extent to which) other relief should be granted based on

                 Defendant’s failure to comply with Defendant’s fiduciary duties.

       31.       Class Members do not have an interest in pursuing separate individual

actions against Defendant, as the amount of each Class Member’s individual claims is

relatively small compared to the expense and burden of individual prosecution. Class
                                              6
 Case 8:20-cv-01149-SDM-AAS Document 1 Filed 05/18/20 Page 7 of 9 PageID 7



certification also will obviate the need for unduly duplicative litigation that might result

in inconsistent judgments concerning Defendant’s practices. Moreover, management of

this action as a class action will not present any likely difficulties. In the interests of

justice and judicial efficiency, it would be desirable to concentrate the litigation of all

Class Members’ claims in a single action.

       32.    Plaintiff intends to send notice to all Class Members to the extent required

by Rule 23(c)(2) of the Federal Rules of Civil Procedure.

       33.    The names and addresses of the Class Members are available from

Defendant’s records.

                                   CLAIM I FOR RELIEF

   Violation of 29 U.S.C. § 1104(a)(1)(D)

       34.    The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

       35.    Defendant is the administrator of the Plan, and was subject fiduciary duties as

required by ERISA.

       36.    Plaintiff and other members of the Class experienced loss of insurance

coverage for Defendant’s failure to transmit premium payments to the insurer as required by

the Plan.

       37.    These violations were material and willful.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for relief as

follows:

              a.       Designating Plaintiff’s counsel as counsel for the Class;

              b.       Awarding appropriate equitable relief pursuant to 29 U.S.C. §
                                            7
 Case 8:20-cv-01149-SDM-AAS Document 1 Filed 05/18/20 Page 8 of 9 PageID 8



                        1132(a)(3);

                c.      Awarding benefits pursuant to 29 U.S.C. 1132(a)(1)(B)

                d.      Awarding monetary and equitable relief pursuant to 29 U.S.C.
                        §1109(a).

                e.      Awarding attorneys’ fees, costs and expenses to
                        Plaintiff’scounsel as provided by 29 U.S.C. § 1132(g)(1) and
                        other applicable law; and

                f.      Granting such other and further relief, in law or equity, as this
                        Court deems appropriate.


                       COUNT II – RETALIATION UNDER THE FPWA

        38.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 33 of this

Complaint, as though fully set forth herein.

        39.     Plaintiff opposed or refused to participate in Defendant’s violation of HIPAA and

the FCA by reporting Defendant’s violations, thereby engaging in protected activity under the

FPWA.

        40.     Defendant retaliated against Plaintiff for engaging in protected activity under the

FPWA by terminating her employment.

        41.     Plaintiff was injured by Defendant’s violations of the FPWA, for which Plaintiff

is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      Judgment against Defendants for Plaintiff’s lost wages, benefits, and other

                        remuneration;

                d)      Any other compensatory damages allowable at law;

                                                8
Case 8:20-cv-01149-SDM-AAS Document 1 Filed 05/18/20 Page 9 of 9 PageID 9



            e)      All costs, attorney’s fees, and reasonable expenses incurred in prosecuting

                    these claims, in accordance with Fla. Stat. §448.104; and

            f)      For such further relief as this Court deems just and equitable.

                                 JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so triable.

    Dated this 18th day of May, 2020.

                                            Respectfully submitted,




                                            ____________________________
                                            DONNA V. SMITH
                                            Florida Bar Number: 661201
                                            WENZEL FENTON CABASSA, P.A.
                                            1110 North Florida Avenue, Suite 300
                                            Tampa, Florida 33602
                                            Main Number: 813-224-0431
                                            Direct Dial: 813-386-0995
                                            Facsimile: 813-229-8712
                                            Email: dsmith@wfclaw.com
                                            Email: rcooke@wfclaw.com
                                            Attorneys for Plaintiff




                                           9
